Citation Nr: 0813661	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-12 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for 
strabismic/refractive amblyopia as secondary to service-
connected diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Other than for congenital abnormalities, 
strabismic/refractive amblyopia, there is no competent 
evidence that the veteran has a currently diagnosed acquired 
eye disability that is related to a disease or injury during 
active service, or is due to or aggravated by service-
connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for eye problems, claimed 
as secondary to service-connected disability, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
4.9 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA ophthalmologic examinations, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2007).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Factual Background and Analysis

At the time of enlistment examination, the veteran was noted 
to have refractive vision.  This was not considered 
disqualifying.  In January 1969, hyperopia and right 
amblyopia were noted upon visual testing.  The right and left 
eyes were corrected to 20/20.  In November 1969, the veteran 
was seen for right eye pain.  There was swelling on the 
medial aspect of the upper right lip, with no definite lump, 
and with redness at the conjunctival side and epidermal side 
of the lid.  Hordeolum was diagnosed.  At the time of 
discharge exam in December 1970, no defects regarding the eye 
were noted.  

Based on the veteran's statements and testimony of record, it 
is his contention that his current vision problems are 
related to his service-connected diabetes mellitus.  His 
problems included dimming of vision, itching, burning, and 
seeing flashing lights.  However, as indicated upon VA 
examination in December 2003, it was determined that the 
veteran had refractive strabismic amblyopia with no diabetic 
retinopathy.  Additional exam was conducted by VA in November 
2004.  At that time, it was determined that the veteran's 
reduced vision was most likely due to a longstanding 
microtropria combined with latent hypermetropia, i.e., 
strabismic and refractive amblyopia.  The veteran was seen 
again for additional testing approximately one week later.  
It was concluded that there was a longstanding right 
microtropia combined with latent hyperopia.  While it was 
noted by the examiner that the veteran had a history of 
diabetes mellitus, no diabetic retinopathy was shown.  
Similarly, when seen in June 2005, strabismic amblyopia in 
the right eye A history of severely restricted (tubular) 
visual field though to be psychogenic in nature was also 
noted.  

In January 2006, the veteran testified that his vision had 
worsened after he was diagnosed with diabetes.  

Records show a longstanding history of decreased visual 
acuity due to refractive error.  This was initially noted at 
time of service entrance.  Under 38 C.F.R. § 3.303(c), 
congenital or developmental abnormalities, and refractive 
error of the eye, are not considered diseases or injuries 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  As strabismic 
refractive/amblyopia are refractive errors, those conditions 
are not "diseases" or "injuries" for the purposes of service 
connection.  McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Service connection could be granted for additional 
acquired eye pathology superimposed on the refractive error.

No chronic eye disease or injury was assessed in service.  
Refractive error noted then is a manifestation of refractive 
error.  While service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  The veteran's service 
treatment records reflect neither an injury nor a chronic 
disease regarding the eyes.  They do show that he was treated 
on one occasion for an eye lesion but no residuals of such 
were noted.  The only additional visual impairment other than 
refractive errors, noted since discharge from service is 
visual field loss (tubular), as noted by a VA examiner in 
2005.  This was reported as functional and psychogenic in 
nature.  The fact that the veteran had diabetes but no 
diabetic retinopathy has been noted on several occasions by 
VA personnel.  In short, the evidence does not reflect 
aggravation or other acquired eye pathology.

The VA examiners' opinions of record are consistent with the 
evidence of record that shows decreased visual acuity in the 
eyes due to refractive amblyopia and/or psychogenic visual 
field loss.  In this regard, the opinions are probative on 
the question of causation and are supported by the evidence 
of record.  Here, there is no competent opinion that there 
are eye disabilities are proximately due to or the result of 
service-connected diabetes; or that eye disabilities were 
aggravated by such.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.  Inasmuch as the 
preponderance of the evidence is against each of the claims 
for service connection, reasonable doubt does not arise and 
the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for eye disorders as secondary to service-
connected diabetes mellitus is denied.  


REMAND

The veteran's claim for service connection for PTSD was 
originally denied in a January 1987 rating decision.  That 
denial was confirmed and continued by rating decision in 
September 1995.  The veteran was notified that same month but 
did not appeal.  The September 1995 rating decision, 
therefore, represents the last final action on the merits of 
the service connection claim.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  

The provisions of 38 C.F.R. § 3.156(a), which defines new and 
material evidence, were amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment does 
apply in this case as the veteran's claim to reopen was filed 
in September 2001.

In May 2002, the RO determined that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for PTSD.  Subsequently dated rating 
determinations in the form of the statement of the case (SOC) 
and supplemental statements of the case (SSOCs) only 
sometimes refer to the fact that the claim was previously 
denied by the RO.  The August 2005 letter regarding VCAA 
duties to notify and assist specifically does not reflect 
that his claim for service connection for PTSD was one based 
on whether new and material evidence had been received since 
the last final denial of the claim.  At his personal hearing, 
his claim was referred to as one for entitlement to service 
connection for PTSD, not as a claim addressing whether new 
and material evidence had been received to reopen a 
previously denied claim for such.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As inadequate notice in this regard has 
been provided to the appellant, his new and material evidence 
claim for service connection for PTSD must be remanded.

As indicated above, while the May 2002 decision by the RO 
mentioned that his claim had previously been denied as does 
the SOC and select SSOCs of record, the veteran has not been 
issued adequate notice regarding the reopening of a 
previously denied claim.  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that when the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice of that issue and 
whether the claimant would be prejudiced by lack of such 
notice.  Barnett v. Brown, 8 Vet. App. at 4; Curry v. Brown, 
7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board is of the opinion that there is much doubt 
as to whether the veteran had adequate notice as to the issue 
of new and material evidence, and that there may be prejudice 
to him by the lack of such notice.  It is noted that neither 
the veteran nor his representative have addressed or 
referenced the issue in terms of whether new material 
evidence has been received.  Under the circumstances of this 
case, the Board is of the opinion that further development is 
necessary in order to provide due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claim of service 
connection for PTSD last denied in a 
September 1995 rating decision.  Apart 
from other requirements applicable 
under the Veterans Claims Assistance 
Act (VCAA), the RO/AMC will comply with 
the Kent ruling, and advise the 
claimant of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits 
sought by the claimant.  In so doing, 
the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2007).

2.  Following such development, the RO 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
SSOC.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


